—Writ of habeas corpus in the nature of an application to set bail upon Kings County Indictment No. 10700/2000, or for the detainee’s release, pursuant to CPL 30.30 (2) (a), on the ground that the People were not ready for trial within 90 days from the commencement of his commitment to the custody of the sheriff in the above-entitled action.
Adjudged that the writ is dismissed, without costs or disbursements (see, People v Padin, 184 Misc 2d 974). McGinity, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.